706 N.W.2d 202 (2005)
McKim
v.
Forward Lodging, Inc.
No. 128777.
Supreme Court of Michigan.
December 8, 2005.
Application for Leave to Appeal.
SC: 128777, COA: 251498.
On order of the Court, the application for leave to appeal the May 10, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the judgment of the Ogemaw Circuit Court. The Court of Appeals erred in finding plaintiff to be an invitee, because defendant did not derive a business or commercial benefit from plaintiff's provision of medical services on its property. Stitt v. Holland Abundant Life Fellowship, 462 Mich. 591, 614 N.W.2d 88 (2000). Moreover, as the dissenting judge correctly recognized, the hazard giving rise to plaintiff's injuries was open and obvious, and there was no special aspect present. Mann v. Schusteric Enterprises, Inc., 470 Mich. 320, 683 N.W.2d 573 (2004).
CAVANAGH and KELLY, JJ., would deny leave to appeal.